DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (RSC Adv, 2014).  The reference is directed to an intermediate temperature solid oxide fuel cell comprising a cathode comprising PrBa0.5Sr0.5Co1.5Fe0.5O5+delta, which anticipates the instantly claimed formula (abstract).  The fuel cell also comprises an anode (page 1776, second column) and electrolyte as claimed.  Thus, claim 12 is anticipated.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Mohanram (US 20130154147).  
	Park et al is applied to claim 12 for the reasons stated above.  However, the reference does not expressly teach that the cathode comprises an interlayer and an overlayer both comprising the Pr oxide, wherein the overlayer has a higher porosity than the interlayer (claim 13).  
	Mohanram is directed to a solid oxide fuel cell. The fuel cell comprises an electrode layer (202) (“overlayer”), and a functional layer (201) (“interlayer”) (Figure 2).  In [0098], it is disclosed that the bulk layer portion of the electrode layer 202 can have a significantly greater porosity than the functional layer 201.  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Thus, the artisan would have used the dual-layer cathode structure in the fuel cell of Park et al.  Although not specifically stated, the difference in porosity is presumably so that layer 202 can function as a gas diffusion layer as would be known to one skilled in the art.


Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 20200123668).    
	Regarding claims 1-3 and 5-7, He et al. is directed to electrolysis cell comprising a cathode, an anode, and a solid oxide electrolyte comprising a compound that may comprise the general formula BaZr0.8-yCeyY0.2-xYbxO3-delta (e.g,BaZr0.3Ce0.5Y0.1Yb0.1O3-delta) (see [0038], [0043]).  
	Although the reference is not strictly anticipatory of the claimed formulas BaZr0.4Ce0.4M0.2O3 (claims 1 and 5) or BaZr0.4Ce0.4Y0.1Yb0.1O3 (claims 2, 3, 6, and 7), the disclosed subscript ranges of Zr and Ce encompass the claimed subscripts of 0.4 and further, an example providing subscripts of 0.3 and 0.5 is disclosed.  Initially, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  Therefore, the claimed formulas are rendered obvious on this ground.  Further, taking the example of BaZr0.3Ce0.5Y0.1Yb0.1O3, if these values are not considered to overlap with the claimed values of Zr0.4 and Ce0.4, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Regarding claims 9 and 10, the reference discloses a “positive electrode” comprising PrBa0.5Sr0.5Co1.5Fe0.5O5+delta ([0044]).  Although the positive electrode in an electrolysis cell is generally the “anode,” and the claims recite that the “cathode” comprises this material, it would have been obvious to run the electrolysis cell of He et al. in reverse, as is known in the art, effectively making it a fuel cell and reversing the anode and cathode designations of the electrodes.  Thus, claims 9 and 10 would be rendered obvious. 
	He et al. further teaches that the “negative electrode”, that is, the “cathode” of the electrolysis cell, comprises a cermet ([0044]).  Claim 11 recites that the “anode” comprises a cermet.  Claim 11 would be rendered obvious for the same reason stated in the immediately preceding paragraph.  


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 20200123668) as applied to claims 1-3, 5-7 and 9-11 above, and further in view of Higashino et al (US 20180037508).  
	He et al. do not expressly teach that the electrolyte material is BaZr0.4Ce0.4Ho0.2O3, as recited in claims 4 and 8. 
	In the abstract, Higashino et al. teach a solid electrolyte layer having the formula BaxZryCezM1-(y+z)O3-delta, where M is at least one selected from Y, Yb, Er, Ho, Tm, Gd, and Sc, 0.85<=x<=0.98 and 0.70<=y+z<1.  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Thus, the artisan would have used a different rare earth metal, such as Ho, in place of Y/Yb of He et al., as such metals were known in the art for similar compounds used in similar applications.  The close chemical similarity of the general formula of Higashino to the materials of He et al. is further noted.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 6, 2022